On Motion For Rehearing.
PER CURIAM.
In his motion for rehearing appellant charges that Juan Nebarez had divested himself of title to the land in question by deed executed to appellees in 1944 and that he was not therefore a necessary or proper party to this suit. According to the record appellant bases such a contention solely upon a recitation found in the deed relied on *332by appellees of date May 30, 1950, executed to them by Juan Nebarez and his children as heirs of his deceased wife. The evidence reveals by stipulation that Juan Nebarez had been adjudged a person of unsound mind and that such condition existed during all of the year 1944 and for some years previous thereto as well as for some years ■subsequent thereto when his normal status was restored by judgment of the proper court. Juan Nebarez therefore did not have mental capacity to execute a valid deed at any time during the year 1944 and there is no showing that a legal guardian was appointed for him and that such a deed was executed in his behalf. It can be presumed according to the record that the fact that Juan Nebarez was a person of unsound mind during the year 1944 was one of the principal reasons the latter deed was executed in lieu of the former deed. Since appellant agreed by stipulation that Juan Ne-barez was of unsound mind covering the said period, which included the year 1944, his contention that Juan Nebarez divested himself of title to the land in question by reason of the execution of a deed by him during the year 1944 is not well taken. For this and other reasons appellant’s motion for a rehearing is overruled.